OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.40 West 57th Street, 18th FloorNew York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments. ISI Strategy Fund Schedule of Investments July 31, 2010 (Unaudited) Security Shares Market Value COMMON STOCKS – 90.41% Consumer Discretionary – 12.16% Auto Components – 0.38% Cooper Tire & Rubber Co. $ Johnson Controls, Inc. Automobiles - 0.38% Ford Motor Co.* Hotels, Restaurants & Leisure – 3.14% Burger King Holdings, Inc. Denny's Corp. * International Game Technology Las Vegas Sands Corp * Marriott International, Inc. - Class A McDonald's Corp. Wendy's/Arby's Group, Inc. - Class A Household Durables – 1.14% D.R. Horton, Inc. Fortune Brands, Inc. Leggett & Platt, Inc Lennar Corp. - Class A ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Consumer Discretionary – 12.16% (Continued) Internet & Catalog Retail - 0.10% Expedia, Inc. $ Leisure Equipment & Products - 0.16% Eastman Kodak Co. * Media – 4.00% Cablevision Systems Corp. New York Group - Class A CBS Corp. - Class B Clear Channel Outdoor Holdings, Inc. * Comcast Corp. - Class A DIRECTV Group, Inc. (The) – Class A* Gannett Co., Inc. Liberty Global, Inc. - Class A * Liberty Media Corp. - Starz - Series A * McGraw-Hill Cos., Inc. (The) Mediacom Communications Corp. * New York Times Co. (The) - Class A * News Corp. - Class A Sinclair Broadcast Group, Inc. - Class A * Sirius XM Radio, Inc. * Time Warner Cable, Inc. Time Warner, Inc. Virgin Media, Inc. Walt Disney Co. (The) Multi-Line Retail - 0.11% Target Corp. Specialty Retail - 2.75% Aaron's, Inc. American Eagle Outfitters, Inc. AnnTaylor Stores Corp. * Barnes & Noble, Inc. Best Buy Co., Inc. Cato Corp. (The) - Class A Foot Locker, Inc. Gap, Inc. (The) ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Consumer Discretionary -12.16% (Continued) Specialty Retail - 2.75% (Continued) Home Depot, Inc. (The) $ Lowe's Cos., Inc. Penske Automotive Group, Inc. * Systemax, Inc. * Williams-Sonoma, Inc. Consumer Staples – 10.14% Beverages - 0.09% PepsiCo, Inc. Food & Staples Retailing – 2.63% BJ’s Wholesale Club, Inc.* Costco Wholesale Corp. Wal-Mart Stores, Inc. Food Products – 2.16% Archer-Daniels-Midland Co. Chiquita Brands International, Inc. * Dean Foods Co. * General Mills, Inc. Hershey Co. (The) Hormel Foods Corp. McCormick & Co., Inc. - Non-Voting Shares Household Products - 1.19% Procter & Gamble Co. (The) Personal Products – 1.21% Avon Products, Inc. Herbalife Ltd. Tobacco – 2.86% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy – 9.21% Energy Equipment & Services - 0.88 % Halliburton Co. ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Energy– 9.21% (Continued) Energy Equipment & Services - 0.88 % Helix Energy Solutions Group, Inc. * $ Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels – 8.33% Chevron Corp. ConocoPhillips Continental Resources, Inc. * El Paso Corp. Exxon Mobil Corp. General Maritime Corp. Marathon Oil Corp. RPC, Inc. SandRidge Energy, Inc. * Ship Finance International Ltd. Spectra Energy Corp. Teekay Corp. Tesoro Corp. * USEC, Inc. * Valero Energy Corp. Williams Cos., Inc. Financials – 15.93% Capital Markets – 2.40% Bank of New York Mellon Corp. (The) BlackRock, Inc. - Class A Charles Schwab Corp. (The) E*TRADE Financial Corp. * Invesco Ltd. Morgan Stanley SEI Investments Co. State Street Corp. TD AMERITRADE Holding Corp. * Commercial Banks - 1.76% Cullen/Frost Bankers, Inc. FirstMerit Corp. F.N.B. Corp. Susquehanna Bancshares, Inc. Wells Fargo & Co. ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Financials – 15.93% (Continued) Consumer Finance - 0.03% Discover Financial Services $ Diversified Financial Services - 3.49% Bank of America Corp. Citigroup, Inc. * CME Group, Inc. JPMorgan Chase & Co. Insurance – 4.27% Aflac, Inc. Arthur J. Gallagher & Co. Brown & Brown, Inc. Cincinnati Financial Corp. CNA Financial Corp. * Horace Mann Educators Corp. Loews Corp. MetLife, Inc. Phoenix Cos., Inc. (The) * Prudential Financial, Inc. StanCorp Financial Group, Inc. Torchmark Corp. Unitrin, Inc. Real Estate Investment Trusts – 2.19% American Capital Agency Corp. Chimera Investment Corp. Franklin Street Properties Corp. Hatteras Financial Corp. Thrifts & Mortgage Finance – 1.79% First Niagara Financial Group, Inc. Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Provident Financial Services, Inc. ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Health Care - 9.04% Health Care Equipment & Supplies – 1.17% Baxter International, Inc. $ Beckman Coulter, Inc. DENTSPLY International, Inc. Hologic, Inc. * IDEXX Laboratories, Inc. * Medtronic, Inc. Meridian Bioscience, Inc. Health Care Providers & Services – 1.92% AmerisourceBergen Corp. Express Scripts, Inc. * Health Care Technology - 0.36% Allscripts-Misys Healthcare Solutions, Inc. * Pharmaceuticals- 5.59% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. * Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials – 8.13% Aerospace & Defense – 1.79% Goodrich Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. United Technologies Corp. Air Freight & Logistics - 0.13% FedEx Corp. ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Industrials – 8.13% (Continued) Airlines - 1.03% Continental Airlines, Inc. - Class B * $ UAL Corp. * Commercial Services & Supplies - 0.05% Cenveo, Inc. * Industrial Conglomerates - 2.67% 3M Co. General Electric Co. Machinery - 2.00% Caterpillar, Inc. Illinois Tool Works, Inc. Joy Global, Inc. Navistar International Corp. * Trading Companies & Distributors - 0.46% Fastenal Co. Information Technology - 16.72% Communications Equipment - 1.13% Cisco Systems, Inc. * Motorola, Inc. * Computers & Peripherals – 3.88% Apple, Inc. * Hewlett-Packard Co. Teradata Corp. * Electronic Equipment, Instruments & Components – 0.60% Agilent Technologies, Inc. * Brightpoint, Inc. * L-1 Identity Solutions, Inc. * Vishay Intertechnology, Inc. * Vishay Precision Group, Inc.* Internet Software & Services - 3.15% AOL, Inc. * ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Information Technology - 16.72% (Continued) Internet Software & Services - 3.15% (Continued) EarthLink, Inc. $ Google, Inc. - Class A * IAC/InterActiveCorp * United Online, Inc. Yahoo!, Inc. * IT Services – 2.93% CIBER, Inc. * Convergys Corp. * Fidelity National Information Services, Inc. Heartland Payment Systems, Inc. Hewitt Associates, Inc. - Class A * International Business Machines Corp. Lender Processing Services, Inc. Unisys Corp. * Office Electronics - 0.03% Xerox Corp. Semiconductors & Semiconductor Equipment - 2.28% FSI International, Inc.* Integrated Device Technology, Inc. * Intel Corp. Intersil Corp. - Class A Linear Technology Corp. LSI Corp. * Marvell Technology Group Ltd. * MEMC Electronic Materials, Inc. * Teradyne, Inc. * Texas Instruments, Inc. Software - 2.72% Adobe Systems, Inc. * ANSYS, Inc. * Cadence Design Systems, Inc. * Electronic Arts, Inc. * 25 Microsoft Corp. Oracle Corp. Symantec Corp. * ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Information Technology - 16.72% (Continued) Software - 2.72% (continued) Synopsys, Inc. * $ Materials - 2.98% Chemicals - 2.58% A. Schulman, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) Olin Corp. PolyOne Corp. * Rockwood Holdings, Inc. * RPM International, Inc. W.R. Grace & Co. * Containers & Packaging – 0.00% Graphic Packaging Holding Co. * Metals & Mining - 0.40% Southern Copper Corp. Titanium Metals Corp. * Worthington Industries, Inc. Telecommunication Services - 3.58% Diversified Telecommunication Services - 2.42% CenturyTel, Inc. Cincinnati Bell, Inc. * Frontier Communications Corp. Global Crossing Ltd. * PAETEC Holding Corp. * Qwest Communications International, Inc. Windstream Corp. Wireless Telecommunication Services - 1.16% American Tower Corp. – Class A * MetroPCS Communications, Inc. * Utilities - 2.52% Electric Utilities - 1.14% Exelon Corp. NV Energy, Inc. ISI Strategy Fund Schedule of Investments (Continued) Security Shares Market Value COMMON STOCKS – 90.41% (Continued) Utilities - 2.52% (Continued) Electric Utilities - 1.14% PPL Corp. $ Independent Power Producers & Energy Traders - 0.10% Mirant Corp. * Multi-Utilities - 0.89% Ameren Corp. CMS Energy Corp. NiSource, Inc. Water Utilities - 0.39% American Water Works Co., Inc. Total Common Stocks(Cost$46,842,032) $ Security Interest Rate Maturity Date Principal Amount Market Value US TREASURY OBLIGATIONS-8.42% US US Treasury Notes 3.875 % 10/31/12 $ $ US US Treasury Bonds 8.125 % 08/15/19 US US Treasury Bonds 8.750 % 08/15/20 Total US Treasury Obligations (Cost $4,630,068) $ REPURCHASE AGREEMENTS - 1.03% JPMorgan Chase, N.A. Dated 07/30/10, 0.11%, principal and interest in the amount of $589,005 due 08/02/10, collateralized by US Treasury Inflation-Protected Notes, par value of $500,300, due 01/15/15 and 07/15/16 with a value of $601,237 (Cost $589,000) $ $ Total Investments – 99.86% (Cost $52,061,100) ** $ Other Assets in Excess of Liabilities–0.14% Net Assets - 100.00% $ ISI Strategy Fund Schedule of Investments (Continued) * Non-income producing security. ** Cost for Federal income tax purposes is $52,061,100 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States.These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. See Notes to Schedule of Investments. ISI Strategy Fund Notes to Schedule of Investments July 31, 2010 (Unaudited) 1.Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time).In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices.Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices.Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors. The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and an event is likely to affect the Fund’s net asset value per share.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $ $ - $ US Treasury Obligations - - Repurchase Agreements - - Total $ $ $ - $ Refer to the Fund’s Schedule of Investments for a listing of Level 1and Level 2 inputs by security and industry type. 2.Investment Transactions Investment transactions are accounted for on trade date.Gains and losses on securities sold are determined on a specific identification basis. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a))are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) ISI Strategy Fund, Inc. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President (Principal Executive Officer) Date September24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President (Principal Executive Officer) Date September24, 2010 By (Signature and Title)* /s/ Stephen V. Killorin Stephen V. Killorin, Treasurer (Principal Financial Officer) Date September24, 2010
